Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the claims filed 3/16/2020.  Claims 1-6 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-6 are directed to the abstract idea of calculating nutritional consumption rate and performing exercise to expend calories, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1 and 4 recite in part, method for performing the steps of measuring a mass (M) of an individual person; calculating a nutritional consumption rate (AM) according to:  
    PNG
    media_image1.png
    64
    179
    media_image1.png
    Greyscale
 wherein A is a conversion factor for converting the nutritional consumption rate to calories per day and Ttheory_adult is a targeted adult lifespan; consuming, 

This judicial exception is not integrated into a practical application.  In particular, there is no additional element(s) or a combination of elements in the claims that apply, reply on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  There is no recitation of any computer/machine in the claims.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional element that amount to significantly more than the abstract idea.  Since there is no recitation of 

Claims 1-6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.        
           
Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Hodgdon (US 2005/0234742 A1).

                                                       Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHIA-YI LIU/Primary Examiner, Art Unit 3695